        Case 3:18-cr-30009-FDS Document 154 Filed 02/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA                 |
                                         |
                                         |
             v.                          |      Crim. No. 18-CR-30009-FDS
                                         |
                                         |
LORENZO DECONINCK                        |




 DEFENDANT’S UNOPPOSED MOTION TO TRAVEL WITH HIS MINOR CHILDREN



      The Defendant, by and through his attorney, Joan Williams, respectfully moves

this Honorable Court to amend the Defendant’s pretrial release conditions. Specifically,

the Defendant requests that he be allowed to travel from Vermont to Florida with his two

minor children during their school vacation in April. The defendant seeks permission to

travel between April 14, 2020 and April 30, 2020. He and his minor children would be

flying from Bradley International Airport in Hartford, CT to Tampa International Airport.

The defendant and his minor children would be staying at the home of the children’s

grandparents. The address is 7532 Heather Walk Drive, Weekie Wachee, FL 34613

and 8234 Malvern Circle, Tamps, FL 33634.



      Counsel has spoken with probation and they have no objection to the

defendant’s requested travel and AUSA Curley has indicated that she has no objection
         Case 3:18-cr-30009-FDS Document 154 Filed 02/20/20 Page 2 of 2




so long as probation has no objection. Probation has been supervising the defendant

while he was once pretrial release and subsequent to his plea in October and he has

had no violations.

       The Defendant makes this request in order to promote the pro-social ends of

family unity.



       February 20, 2020                       Respectfully Submitted,
                                               Lorenzo deConinck
                                               By Counsel
                                               /s/ Joan Williams
                                               Joan Williams
                                               Attorney at Law
                                               75 Market Place, Suite 366
                                               Springfield, MA 01103
                                               413-586-9500


                                 Certificate of Service


      I hereby certify that this document has been served in hand to the probation
department and to AUSA Curley this date, February 20, 2020.

                                 By: /s/ Joan Williams
                                 Joan Williams
                                 Attorney for Lorenzo deConinck
